Judgment of the Supreme Court, New York County (Edwin Torres, J.), rendered July 26, 1990, convicting defendant, after jury trial, of robbery in the first degree and attempted robbery in the first degree, and sentencing him to concurrent indeterminate terms of imprisonment of from 8 Vs to 25 years and from 5 to 15 years, respectively, unanimously affirmed.
In a prior decision dated September 10, 1992 (186 AD2d 11), this Court held this appeal in abeyance, remanding the matter to Supreme Court for a hearing on defendant’s speedy trial motion in accordance with People v Santos (68 NY2d 859). A decision denying the motion pursuant to CPL 30.30 was rendered by Supreme Court (Edwin Torres, J.) on April 21, 1993.
Defendant has not filed a supplemental brief contesting this ruling, and our decision of September 10, 1992 (supra) is dispositive of all issues raised on appeal. Concur—Murphy, P. J., Carro, Wallach, Ross and Rubin, JJ.